       Case 3:20-cr-02618-JLS Document 38 Filed 03/08/21 PageID.114 Page 1 of 1



 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                            SOUTHERN DISTRICT OF CALIFORNIA
 5
 6   UNITED STATES OF AMERICA,                          Case No.: 20CR2618-JLS
 7                                        Plaintiff,
                                                        ORDER DENYING DEFENDANT’S
 8   v.                                                 MOTION TO EXTEND TEMPORARY
                                                        BOND CONDITIONS UNTIL
 9   LORENA ELIOZA,                                     SENTENCING

10                                      Defendant.
11
12         The Court has considered Defendant’s motion to extend her temporary bond
13   conditions until her sentencing date (ECF No. 34) and the Government’s response in
14   opposition. The Court agrees with the Government’s position that the balance of interests
15   weighs in favor of Defendant’s return to custody to face sentencing in this District.
16   Defendant has clearly suffered a horrific tragedy, but custody of her surviving child has
17   been returned to the foster parent. Although Defendant desires to appeal the termination
18   of her parental rights decision in family court, this is not a prospect which could realistically
19   be accomplished in the short term. Thus, the Court finds that Defendant’s need to be
20   present in the State of Arkansas no longer warrants the emergency temporary bond
21   conditions. Accordingly, Defendant’s motion to extend the temporary bond conditions
22   until the time of sentencing is Denied. Defendant shall self-surrender by March 15, 2021
23   as previously ordered.
24         IT IS SO ORDERED.
25   Dated: March 8, 2021
26
27
28


                                                                                          20CR2618-JLS
